Title: [From Thomas Jefferson to Speaker of the Senate, 19 December 1783]
From: Jefferson, Thomas
To: Virginia Assembly


        [Annapolis, 19 Dec. 1783. Entry in SJL reads: “Sp. Sen. European intelligence—extract from letter of Ministers—proposition on G. town to Del. of Maryld.” Letter and enclosure not found, but see TJ’s letter to Benjamin Harrison, 17 Dec. 1783, and note. The phrase “proposition on G. town” (i.e., Georgetown) clearly refers to a proposal TJ, presumably with other members of the Virginia delegation, must have made to the Maryland delegates in Congress; nothing further is known  of this, but it probably involved TJ’s resolution for joint action by Virginia and Maryland to fix the seat of Congress on the Potomac (see Document v in Notes and Memoranda by Madison and TJ, printed above at end of Nov. 1783).]
      